AO 91 (Rev.11/11)Case
                  Criminal2:21-mj-00443-JTR
                           Complaint          ECF No. 1      filed 09/03/21              PageID.1 Page 1 of 8

                                          United States District Court                                     FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                         for the                                 EASTERN DISTRICT OF WASHINGTON

                                        Eastern District of Washington
                                                                                                  Sep 03, 2021
                                                              )                                          SEAN F. MCAVOY, CLERK

           UNITED STATES OF AMERICA
                                                              )
                                                              )
                          v.
                                                              )       Case No. 2:21-MJ-00443-JTR
                                                              )
           JORY DANE SMITH
                                                              )


                                          CRIMINAL COMPLAINT

          I, Timothy Wihera, the complainant in this case, state that the following is true to the best of my
knowledge and belief.
          On or about the date(s) September 2, 2021, in the county of Spokane in the Eastern District of
Washington, the defendant(s) violated:

          Code Section                                             Offense Description
18 U.S.C. §§ 922(g)(3), 924(a)(2)                       Controlled Substance User in Possession of a Firearm

    This complaint is based on these facts:


   Continued on the attached sheet.




                                                        ────────────────────────────────
                                                                                 Complainant’s signature


                                                                            Timothy J. Wihera, Special Agent ATF
                                                        ────────────────────────────────
                                                                                 Printed name and title
☐ Sworn to before me and signed in my presence.
☒ Sworn to telephonically and signed electronically.


Date: _     9-3-21             ________________

                                                        ────────────────────────────────
                                                                                     Judge’s signature

                                                                   John T. Rodgers, United States Magistrate Judge
City and state:      Spokane, Washington                ────────────────────────────────
                                                                                Printed name and title
    Case 2:21-mj-00443-JTR     ECF No. 1       filed 09/03/21   PageID.2 Page 2 of 8




AUSA Assigned: CAB

County of Investigation: Spokane

In Re: Criminal Complaint for Jory Dane SMITH

                                    AFFIDAVIT

STATE OF WASHINGTON                     )
                                        ) ss
Spokane County                          )

                            AFFIDAVIT IN SUPPORT

        I, Timothy Wihera, being first duly sworn, hereby depose and state as
follows:
                                 INTRODUCTION

        1.    I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

& Explosives (ATF) and have been since December 2018. Prior to serving as a

federal agent, I served as a police officer in the City of Colorado Springs,

Colorado, for over four years with primary duties as a patrol officer. During my

time as a law enforcement officer, I have participated in numerous investigations

into the distribution of controlled substances and violations of federal firearms

laws.

        2.    The facts set forth below are based upon (1) my own personal

observations; (2) reports and information provided to me by other law enforcement

agents or government agencies; (3) evidence collected through investigative


Affidavit in Support of Complaint - 1
    Case 2:21-mj-00443-JTR     ECF No. 1    filed 09/03/21   PageID.3 Page 3 of 8




operations. Because this affidavit is being submitted solely for establishing

probable cause to support a criminal complaint, I have not included each and every

fact known to me concerning this investigation. I have only set forth facts

necessary to support the authorization of the requested arrest warrant and criminal

complaint.

      3.     I am aware from my training and experience that 18 U.S.C. §

922(g)(3) prohibits those who are unlawful users of or addicted to controlled

substances from possessing firearms or ammunition that have travelled in or

affected interstate or foreign commerce.

                    FACTS IN SUPPORT OF COMPLAINT

      4.     On September 2, 2021, I and other ATF agents and other law

enforcement officers executed federal search warrants on the person of Jory Dane

SMITH and the premises located at 2 East Main Avenue, Apartment #24, Spokane,

Washington. I was wearing plainclothes with firearm concealed, but all other

agents involved were wearing police markings with firearms visible.

      5.     At the initiation of the execution of these warrants, I acted in an

undercover capacity and contacted SMITH to attempt to have him come to a safe

location to execute the warrant. ATF Special Agent (SA) William Ramsey

observed a party, we later identified as SMITH, exit the building at 2 East Main

Avenue. SMITH walked to the area of the intersection of East Main Avenue and


Affidavit in Support of Complaint - 2
    Case 2:21-mj-00443-JTR     ECF No. 1    filed 09/03/21   PageID.4 Page 4 of 8




North Division Street. ATF SA Mike Northcutt approached SMITH and detained

him. SA Northcutt asked SMITH if he had anything on him. SMITH said he had a

pistol in his pocket and said he could possess firearms. SA Northcutt removed a

firearm, later identified as a Kimber model Micro 9 STG 9mm pistol bearing serial

number PB0377970, from the left rear pants pocket of SMITH’s pants.

       6.    I searched SMITH’s right front pants pocket. I located a baggie

containing what I recognize from training and experience to be approximately 26

gross grams of suspected fentanyl-laced pills. I also located a plastic baggie

containing approximately 10 gross grams of what I recognize from training and

experience to be suspected heroin. I also located a set of keys that agents were

able to use later to lock 2 East Main Avenue, Apartment #24. SMITH was

detained in the back of a police cruiser.

       7.    Of note, later, I observed that SMITH appeared to have fallen asleep

in the back of a marked police cruiser while agents and officers executed a search

warrant on his residence. This is an unusual behavior. In my training and

experience, I recognize it as being consistent with drug use, especially opioid drug

use.

       8.    When SA Northcutt contacted SMITH, he was wearing a gray Adidas

brand backpack. I searched the backpack SMITH was wearing when I contacted

him. Inside, I located a blowtorch. I am aware from training and experience these


Affidavit in Support of Complaint - 3
    Case 2:21-mj-00443-JTR     ECF No. 1   filed 09/03/21   PageID.5 Page 5 of 8




tools are often used to heat controlled substances for ingestion. In the backpack, I

also located a brown cloth bag, which contained U.S. currency that had been

folded in half and rubber-banded into bundles. There were twenty-seven bundles

of U.S. currency. I am aware from training and experience that rubber-banding

bundles of currency is a technique drug traffickers use to quickly count money.

Based on the number of bundles and my knowledge of drug trafficking practices, I

estimate the value of the seized currency to be approximately $27,000 (this is just

an estimate, as the money has not yet been counted). I also located fourteen (14)

rounds of assorted manufacturer and caliber ammunition in the backpack as well as

SMITH’s Washington Identification Card as well as a Costco card bearing the

name Mike Motzer.

      9.     I asked SMITH safety questions regarding his apartment. He

immediately requested to speak to a lawyer. I explained to him that I was asking

these questions for the safety of occupants of the apartment, and SMITH again

asked for a lawyer. I did not ask him any investigative questions.

      10.    As agents approached SMITH, another male, later identified as

Deveraux Emerson, walked toward SMITH from the area of the rear entrance of 2

East Main Avenue, stood near SMITH, and appeared to be talking with him.

Emerson was detained briefly. ATF SA Ramsey and I interviewed Emerson.

Emerson said he has been a user of meth and heroin for approximately 10 years.


Affidavit in Support of Complaint - 4
    Case 2:21-mj-00443-JTR     ECF No. 1    filed 09/03/21   PageID.6 Page 6 of 8




He said he is best friends with SMITH. I asked if SMITH sells him drugs and he

said no, SMITH will “smoke me up.” (Agent’s note: Based on training and

experience, I know this to be slang for providing that individual with drugs).

Emerson did not directly say if SMITH uses drugs or not. Based on Emerson’s

responses to questions, it appeared to me he was trying to limit his statements that

might implicate SMITH in criminal behavior. Emerson said he (Emerson) had

used heroin last approximately six to eight hours ago and said he was beginning to

experience the effects of being “dope sick.” Emerson told SA Ramsey he does not

live in SMITH’s apartment building and said he had only been there for about an

hour.

        11.   Later, without asking any questions, I presented SMITH with the

search warrants for his person and residence. SMITH told me he had a bad feeling

about today and suspected that I was a police officer. Without being asked any

questions, SMITH later made statements to the effect that he expected to spend a

long time in prison.

        12.   I have consulted with Special Agents Adam Julius, Hoshi Kondo, and

Jared Tomaso. Jointly, they advised me that agents accessed Apartment 24 to

execute the search warrant. During their search, agents observed the apartment to

be a single room apartment that was approximately 10’ x 10’ in size. There were

no other rooms in the apartment, but it did have a single closet that was filled with


Affidavit in Support of Complaint - 5
    Case 2:21-mj-00443-JTR      ECF No. 1    filed 09/03/21   PageID.7 Page 7 of 8




property. There was no bed.

       13. When they arrived at the apartment, a male, identified as Timothy

SMITH (“Timothy”), was in the apartment. SA Kondo interviewed Timothy.

Timothy told SA Kondo he did not live at the apartment and does not use

controlled substances. Timothy told SA Kondo he knows SMITH uses opiates by

smoking them off of foil and most recently saw SMITH do so a few days ago. SA

Kondo advised that Timothy has multiple prior felony convictions to include drug

convictions.

      14.      During their search of the apartment, agents located numerous

indications of drug use, including numerous glass pipes commonly used for

smoking methamphetamine and foil with burnt residue commonly used for

ingesting opioids (either heroin or fentanyl pills) by smoking.

      15.      Agents located approximately 35 total gross grams of suspected

methamphetamine in multiple packages in different locations in the apartment,

including at least one package that was in plain view in the apartment. Agents

located approximately 6 gross grams of suspected heroin in the apartment as well

as some marijuana. There were also vehicle titling-related documents in the

apartment in SMITH’s name.

      16.      During their search of the apartment, agents located fourteen

additional firearms and over 2,000 rounds of assorted manufacturer and caliber


Affidavit in Support of Complaint - 6
    Case 2:21-mj-00443-JTR      ECF No. 1   filed 09/03/21   PageID.8 Page 8 of 8




ammunition. Six of these firearms were located in a cabinet-style gun safe.

Agents opened the gun safe with keys seized from the backpack SMITH was

wearing.

        17.   ATF SA John Quintanilla, an ATF Interstate Nexus Expert, later

examined the Kimber seized from SMITH’s pants’ pocket and determined it has

travelled in or affected interstate or foreign commerce.

                                   CONCLUSION

        18.   Based upon the above facts, I believe probable cause exists to charge

Jory Dane SMITH with 18 U.S.C. § 922(g)(3).

        I declare under penalty of perjury that the statements above are true and

correct to the best of my knowledge and belief.

                                        Respectfully Submitted,



                                        ___________________________
                                        Special Agent Timothy Wihera
                                        Bureau of Alcohol, Tobacco, Firearms, &
                                        Explosives


Subscribed electronically and sworn to telephonically this 3rd day of September,

2021.

                                        ____________________________
                                        Honorable John T. Rodgers
                                        United States Magistrate Judge


Affidavit in Support of Complaint - 7
